Exhibit 10.2.3

 

[EXECUTION COPY]

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of December 12, 2008 (this
“Amendment”), among (i) WHITE MOUNTAINS INSURANCE GROUP, LTD., a company
existing under the laws of Bermuda (the “Borrower”), (ii) the undersigned
Lenders, and (iii) BANK OF AMERICA, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), amends certain
provisions of the Credit Agreement, dated as of June 19, 2007 (as amended, the
“Credit Agreement”), among the Borrower, the Lenders, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and the Issuing Lender, and Lehman
Brothers Inc., as Syndication Agent.  Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested that the undersigned Lenders and the
Administrative Agent agree to amend certain of the terms and provisions of the
Credit Agreement, as specifically set forth in this Amendment; and

 

WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement on the terms, subject to the conditions and in
reliance on the representations set forth herein;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

Section 1.                                          Amendment to Credit
Agreement.

 

(a)                                  Amendments to Section 1.1 (Defined Terms). 
Section 1.1 of the Credit Agreement is hereby amended by restating the following
definitions contained in such Section in their entirety as follows:

 

“Applicable Margin” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Borrower for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

 

Pricing
Level

 

Total Consolidated Debt
to Total Consolidated
Capitalization Ratio

 

Applicable Margin
for
Eurodollar Loans

 

Applicable Margin
for
Base Rate Loans

 

I

 

< 10.0%

 

1.320

%

0.320

%

II

 

> 10.0% < 15.0%

 

1.550

%

0.550

%

 

--------------------------------------------------------------------------------


 

III

 

> 15.0% < 22.5%

 

1.775

%

0.775

%

IV

 

> 22.5% < 30.0%

 

2.075

%

1.075

%

V

 

> 30.0%

 

2.600

%

1.600

%

 

The Applicable Margin in effect from the Third Amendment Effective Date through
the first Business Day immediately following the date the first Compliance
Certificate is delivered to the Administrative Agent pursuant to Section 6.2(b),
shall be the Applicable Margin set forth in pricing level III.  Any increase or
decrease in the Applicable Margin resulting from a change in the Total
Consolidated Debt to Total Consolidated Capitalization Ratio, as set forth on a
Compliance Certificate delivered pursuant to Section 6.2(b), shall become
effective as of the first Business Day immediately following delivery of such
Compliance Certificate; provided, however, that if a Compliance Certificate is
not delivered when due in accordance with Section 6.2(b), then the level V
Applicable Margin shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
first Business Day after the date on which such Compliance Certificate is
delivered.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America, N.A. as its “prime rate,” and (c) the Eurodollar Rate for a one-month
Interest Period in effect for such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%.  The “prime rate” is a rate set
by Bank of America, N.A. based upon various factors including Bank of America,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in the Base Rate due to a
change in any of the foregoing shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Consolidated Net Income” means, (a) for any period ending on or before
December 31, 2007, the consolidated net income (or loss) of the Borrower and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP; provided, however, that in calculating Consolidated Net
Income for any period ending on or before December 31, 2007, there shall be
excluded for purposes of the calculation of Consolidated Net Income (x) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries and (y) any effects resulting from the application of
FIN 46R, and (b) for any period ending after December 31, 2007, the consolidated
net income (or loss) of the Borrower and its consolidated Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
however, that in calculating Consolidated Net Income for any period ending after
December 31, 2007, there shall be excluded for purposes of the calculation of
Consolidated Net Income (x) the income (or deficit) of any Person accrued prior
to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (y) any effects
resulting from the application of FIN

 

2

--------------------------------------------------------------------------------


 

46R, and (z) the net unrealized investment gain (or loss), less applicable
related income tax provisions (or plus applicable related income tax benefits),
included in the consolidated net income (or loss) of the Borrower.

 

“Consolidated Net Worth” means, (a) as at any date occurring on or before
December 31, 2007, the sum of all amounts that would, in conformity with GAAP be
included on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries under stockholders’ equity at such date, plus minority interests in
Subsidiaries, as determined in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth as at any date occurring on or before
December 31, 2007, there shall be excluded for purposes of the calculation of
Consolidated Net Worth any effects resulting from (x) SFAS 115 or (y) the
application of FIN 46R, and (b) as at any date occurring after December 31,
2007, the sum of all amounts that would, in conformity with GAAP be included on
a consolidated balance sheet of the Borrower and its consolidated Subsidiaries
under the stockholders’ equity at such date, plus minority interest in
Subsidiaries, as determined in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth as of any date occurring after December 31,
2007, there shall be excluded for purposes of the calculation of Consolidated
Net Worth any effects resulting from (x) the accumulated net unrealized gain on
investments as of December 31, 2007, (y) the net unrealized investment gain (or
loss), less the net unrealized foreign exchange gains (or losses) on
investments, less applicable related income tax provisions (or plus applicable
related income tax benefits), included in the consolidated net income (or loss)
of the Borrower and (z) equity in unrealized losses from investments in
unconsolidated affiliates.

 

“Facility Fee Rate” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Borrower for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

 

Pricing
Level

 

Total Consolidated Debt to Total
Consolidated Capitalization Ratio

 

Facility Fee Rate

 

I

 

< 10.0%

 

0.180

%

II

 

> 10.0% < 15.0%

 

0.200

%

III

 

> 15.0% < 22.5%

 

0.225

%

IV

 

> 22.5% < 30.0%

 

0.300

%

V

 

> 30.0%

 

0.400

%

 

The Facility Fee Rate in effect from the Third Amendment Effective Date through
the first Business Day immediately following the date the first Compliance
Certificate is delivered to the Administrative Agent pursuant to Section 6.2(b),
shall be the Facility Fee Rate set forth in pricing level III.  Any increase or
decrease in the Facility Fee Rate resulting from a change in the Total
Consolidated Debt to Total Consolidated

 

3

--------------------------------------------------------------------------------


 

Capitalization Ratio, as set forth on a Compliance Certificate delivered
pursuant to Section 6.2(b), shall become effective as of the first Business Day
immediately following delivery of such Compliance Certificate; provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with Section 6.2(b), then the level V Facility Fee Rate shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day after the date
on which such Compliance Certificate is delivered.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, except
that for purposes of Section 7.1, GAAP shall be determined on the basis of such
principles in effect on the date hereof; provided, that, for the purpose of
determining Consolidated Net Income and Consolidated Net Worth, for any period
ending after December 31, 2007 or for any date after December 31, 2007, as
applicable, GAAP shall be determined on the basis of such principles in effect
on January 1, 2008.

 

(b)                                 Amendments to Section 1.1 (Defined Terms). 
Section 1.1 of the Credit Agreement is hereby further amended by inserting the
following new definitions in such Section 1.1 in the appropriate alphabetical
order:

 

“Common Stock Exchange Amount” means $515,100,000, which amount is an amount
equal to sixty-five percent (65%) of the aggregate amount of consideration
exchanged by the Borrower for Capital Stock of the Borrower owned by Berkshire
Hathaway pursuant that certain Exchange Agreement, dated as of March 8, 2008 (as
amended and otherwise modified from time to time), between the Borrower,
Berkshire Hathaway, and the other parties thereto.

 

“Impacted Lender” means a Defaulting Lender or a Lender (a) as to which an
entity that controls such Lender has become insolvent or become subject to a
bankruptcy or other similar proceeding or (b) which has defaulted in fulfilling,
and continues to remain in default in fulfilling, its obligations under one or
more other credit facilities.

 

“Lehman Commitment Reduction Amount” means, as of any date, an amount equal to
(x) $57,500,000 minus (y) the Revolving Credit Commitment of Lehman Brothers
Bank, FSB on such date.

 

“Risk Participation Cash Collateral” means, with respect to any Letter of
Credit, the pledge and deposit with or delivery to the Administrative Agent of,
for the benefit of the Issuing Lender, as collateral, cash or deposit account
balances in an amount equal to (x) the Revolving Credit Percentage of each
Impacted Lender times (y) the amount available to be drawn under such Letter of
Credit, pursuant to documentation in

 

4

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lender (which documents are hereby consented to by the Lenders).

 

“Third Amendment Effective Date” means December 12, 2008.

 

(c)                                  Amendments to Section 2.3 (Swing Line
Commitment).  Paragraph (a) of Section 2.3 of the Credit Agreement is hereby
amended by restating the proviso contained in such paragraph (a) in its entirety
as follows:

 

provided that (i) all Swing Line Loans shall be made at the sole and absolute
discretion of the Swing Line Lender, (ii) the aggregate principal amount of
Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect),
and (iii) the Borrower shall not request, and the Swing Line Lender shall not
make, any Swing Line Loan if, after giving effect to the making of such Swing
Line Loan, the aggregate amount of the Available Revolving Credit Commitments
would be less than zero.

 

(d)                                 Amendments to Section 2.4 (Procedure for
Swing Line Borrowing; Refunding of Swing Line Loans).  Paragraph (a) of
Section 2.4 of the Credit Agreement is hereby amended by:

 

(i)                                     restating the third sentence contained
in such paragraph (a) in its entirety as follows:

 

If the Swing Line Lender shall elect to fund a requested Swing Line Loan, not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of such Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Administrative Agent’s Office
an amount in immediately available funds equal to the amount of such Swing Line
Loan.

 

(ii)                                  inserting the following new sentence
immediately following the last sentence contained in such paragraph (a):

 

Notwithstanding the foregoing, if the Swing Line Lender shall elect not to fund
a requested Swing Line Loan for any reason, the Swing Line Lender shall
promptly, and in any event not later than 3:00 P.M., New York City time, on the
date that the borrowing notice in respect of such Swing Line Loan is received,
notify the Borrower and the Administrative Agent of such election.

 

(e)                                  Amendments to Section 2.11 (Interest Rates
and Payment Dates).  Paragraphs (a) and (b) of Section 2.11 of the Credit
Agreement are hereby amended by restating such paragraphs (a) and (b) in their
entirety as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                  Subject to the provisions of paragraph
(c) below, each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof for each day during each Interest Period with respect thereto at
a rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin for Eurodollar Loans.

 

(b)                                 Each Base Rate Loan, including Swing Line
Loans, shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.

 

(f)                                    Amendments to Section 2.22(a) (Request
for Increase).  Section 2.22(a) of the Credit Agreement is hereby amended by
restating such Section 2.22(a) in its entirety as follows:

 

(a)                                  Request for Increase.  Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, increase the Total Revolving Credit Commitments by an amount
not to exceed (x) $25,000,000, plus (y) the Lehman Commitment Reduction Amount,
minus (z) the aggregate amount of all prior increases of the Total Revolving
Credit Commitment pursuant to this Section 2.22.  Such increase in the Total
Revolving Credit Commitments may be provided by the Lenders or Eligible
Assignees designated by the Borrower to become Lenders (pursuant to an
instrument of accession in the form of Exhibit I hereto, an “Instrument of
Accession”) that are willing to provide such increase; provided that (i) any
such increase shall be in a minimum amount of $10,000,000 and (ii) the aggregate
amount of the Total Revolving Credit Commitments after giving effect to any such
increase shall not at any time exceed $500,000,000.  Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Credit Commitment hereunder.

 

(g)                                 Amendments to Section 3.1 (L/C Commitment). 
Paragraph (b) of Section 3.1 of the Credit Agreement is hereby amended by
restating such paragraph (b) in its entirety as follows:

 

(b)                                 No Issuing Lender shall at any time be
obligated to issue any Letter of Credit hereunder if (i) such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any applicable Requirement of Law, (ii) such issuance would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally, (iii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, or any Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
Law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally, or such Letter of Credit in particular, or (iv) any
Lender is at such time an Impacted Lender, unless such Issuing Lender has
entered into arrangements (including, without limitation, arrangements for the
provision of Risk Participation Cash Collateral) with the Borrower

 

6

--------------------------------------------------------------------------------


 

or such Impacted Lender which are satisfactory to such Issuing Lender to
eliminate the Issuing Lender’s risk with respect to such Impacted Lender;
provided, that, if the Borrower provides Risk Participation Cash Collateral with
respect to a Letter of Credit requested to be issued hereunder, the Issuing
Lender shall not be entitled to rely upon the preceding clause (iv) as
justification for not issuing such Letter of Credit.  To the extent that the
Borrower provides Risk Participation Cash Collateral, the Borrower hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender, a security
interest in all cash, deposit accounts and all balances therein and all proceeds
of the foregoing solely as security for the purposes described under
Section 3.3(b) hereof.  Such Risk Participation Cash Collateral shall be
maintained in blocked, interest bearing deposit accounts with the Administrative
Agent (with interest on such amounts so deposited accruing for the account of
the Borrower); provided that (1) in the event that any Lender, on account of
whom such Risk Participation Cash Collateral was delivered, shall no longer be
an Impacted Lender, the Administrative Agent shall return to the Borrower such
portion of Risk Participation Cash Collateral attributable to such Lender
together with accrued and unpaid interest thereon, (2) in the event that any
Lender, on account of whom such Risk Participation Cash Collateral was
delivered, shall have its Revolving Credit Commitment reduced, the
Administrative Agent shall return to the Borrower such portion of the Risk
Participation Cash Collateral attributable to such Lender in proportion to the
amount by which such Lender’s Revolving Credit Commitment is so reduced together
with accrued and unpaid interest thereon, and (3) in the event that the
applicable Letter of Credit, on account of which such Risk Participation Cash
Collateral was delivered, expires or is drawn upon, and such drawing has been
reimbursed by the Borrower, the Administrative Agent shall return to the
Borrower such portion of the Risk Participation Cash Collateral attributable to
such expired Letter of Credit or such reimbursed drawing, as applicable,
together with accrued and unpaid interest thereon.

 

(h)                                 Amendments to Section 3.3 (Drawings and
Reimbursements; Funding of Participations).  Paragraph (b) of Section 3.3 of the
Credit Agreement is hereby amended by restating such paragraph (b) in its
entirety as follows:

 

(b)                                 Each Lender (including the Lender acting as
Issuing Lender) shall upon any notice pursuant to Section 3.3(a) make funds
available to the Administrative Agent for the account of the Issuing Lender at
the Administrative Agent’s Office in an amount equal to its Revolving Credit
Percentage of the Unreimbursed Amount not later than 1:00 P.M., New York City
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 3.3(a), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount; provided, however, that if any Impacted Lender shall
fail to make such funds available, any Risk Participation Cash Collateral
delivered on account of such Impacted Lender for the respective Letter of Credit
shall be applied by the Administrative Agent to the reimbursement of the Issuing
Lender as required hereunder.  The Administrative Agent shall remit the funds so
received and any Risk Participation Cash Collateral so applied to the Issuing
Lender.

 

7

--------------------------------------------------------------------------------


 

If at any time after the Issuing Lender has been reimbursed hereunder for any
portion of any Letter of Credit with the proceeds of Risk Participation Cash
Collateral and the Administrative Agent subsequently receives from the relevant
Impacted Lender such Impacted Lender’s L/C Advance (or any portion thereof) in
respect of such payment in accordance with this Section 3.3(b), the
Administrative Agent shall distribute to the Borrower the proceeds of such L/C
Advance (or portion thereof) in the same funds as those received by the
Administrative Agent.

 

(i)                                     Amendments to
Section 7.1(a) (Maintenance of Consolidated Net Worth).  Section 7.1(a) of the
Credit Agreement is hereby amended by restating such Section in its entirety as
follows:

 

(a)                                  Maintenance of Consolidated Net Worth.  The
Borrower shall not permit its Consolidated Net Worth, as of the end of any
fiscal quarter, commencing with the first fiscal quarter ending after the
Closing Date, to be less than an amount equal to (i) sixty-five percent (65%) of
Consolidated Net Worth of the Borrower as at the fiscal quarter ended March 31,
2007 (provided that if OneBeacon Limited is not consolidated on a balance sheet
of the Borrower in accordance with GAAP as of the end of any such fiscal quarter
after the fiscal quarter ended March 31, 2007, the amount in this clause
(i) shall be adjusted to remove sixty-five percent (65%) of the OneBeacon
Limited minority interests at March 31, 2007), plus (ii) fifty percent (50%) of
positive Consolidated Net Income for each fiscal quarter ending after March 31,
2007, minus (iii) the Common Stock Exchange Amount.

 

(j)                                     Amendments to Section 7.2 (Limitations
on Indebtedness).  Section 7.2 of the Credit Agreement is hereby amended by:

 

(i)                                     deleting the words “(other than
OneBeacon Limited and its Subsidiaries)” contained in the first sentence of
paragraph (a) of such Section 7.2;

 

(ii)                                  restating paragraph (b) of such
Section 7.2 in its entirety as follows:

 

(b)                                 [Reserved.]

 

Section 2.                                          Consent to Non-Pro Rata
Reduction in Commitments.

 

(a)                                  Initial Commitment Reduction.  The
Borrower, each Lender and the Administrative Agent hereby agree that,
notwithstanding anything to the contrary contained in Sections 2.7 or 2.14 of
the Credit Agreement, on the Third Amendment Effective Date (x) the aggregate
Revolving Credit Commitments shall be reduced by an amount equal to
$33,289,473.69 (the “Initial Commitment Reduction Amount”), and (y) such Initial
Commitment Reduction Amount shall be applied in full, on a non-pro rata basis,
to reduce the Revolving Credit Commitment of Lehman Brothers Bank, FSB (“Lehman
FSB”) to $24,210,526.31.  As of the Third Amendment Effective Date, Schedule 1
(Commitment Schedule) to the Credit Agreement shall be replaced in its entirety
with Schedule 1 attached hereto.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Subsequent Commitment Reductions.  The
Borrower, each Lender and the Administrative Agent hereby agree that,
notwithstanding anything to the contrary contained in Sections 2.7 or 2.14 of
the Credit Agreement, at any time the Revolving Credit Commitment of Lehman FSB
exceeds the Revolving Credit Loans of Lehman FSB then outstanding, the Borrower
may elect, upon three Business Days’ prior written notice to the Administrative
Agent, to (x) reduce the aggregate Revolving Credit Commitments by an amount up
to the amount of such excess (such elected reduction amount being hereinafter
referred to as a “Subsequent Lehman Reduction Amount”), and (y) apply such
Subsequent Lehman Reduction Amount in full, on a non-pro rata basis, to reduce
the Revolving Credit Commitment of Lehman FSB; provided that (i) no Default
exists or would result therefrom, (ii) Lehman FSB is then a Defaulting Lender
and (iii) such reduction would not violate applicable Law (including, without
limitation, any stay or moratorium imposed under any Debtor Relief Law or
proceeding instituted by the Federal Deposit Insurance Corporation).  The
Borrowers and the Lenders hereby agree that the Administrative Agent shall be
permitted to update Schedule 1 (Commitment Schedule) to the Credit Agreement (as
amended pursuant to paragraph (a) above) from time to time to reflect any
reduction in the Revolving Credit Commitments pursuant to this paragraph (b).

 

Section 3.                                          Conditions Precedent.  This
Amendment shall become effective as of the date first written above upon
(a) execution hereof by the Borrower, the Guarantors, the Administrative Agent
and the Majority Lenders (other than each Defaulting Lender), (b) the
Administrative Agent’s receipt, for the account of each Lender (other than each
Defaulting Lender) which provides written consent to this Amendment on or prior
to 5:00 p.m. (New York City time) on December 12, 2008, a fee in the amount of
15 basis points times the Revolving Credit Commitment of such Lender, which fee
shall be deemed fully earned and non-refundable upon receipt thereof, (c) the
Administrative Agent’s receipt of evidence (including, without limitation, any
notice for the termination of commitments and any payoff letters), reasonably
satisfactory to the Administrative Agent, that the Credit Agreement, dated as of
November 14, 2006 (as amended), among OneBeacon U.S. Holdings, Inc. (f/k/a Fund
American Companies, Inc.), OneBeacon Insurance Group, Ltd., the lenders party
thereto, Bank of America, N.A., as administrative agent, swing line lender and
the issuing lender, and Lehman Brothers Inc., as syndication agent, has been, or
is being, terminated concurrently with the effectiveness of this Amendment, and
(c) the Administrative Agent’s receipt, for the account of each Person entitled
thereto, of all other fees and expenses that are due and payable on or prior to
the effective date hereof.

 


SECTION 4.                                          CONTINUED VALIDITY OF LOAN
DOCUMENTS.  EXCEPT FOR THE AMENDMENTS TO THE CREDIT AGREEMENT SET FORTH IN
SECTION 1 HEREOF, THIS AMENDMENT SHALL NOT, BY IMPLICATION OR OTHERWISE, LIMIT,
IMPAIR, CONSTITUTE A WAIVER OF OR OTHERWISE AFFECT ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY OF THE LOAN DOCUMENTS, NOR ALTER,
MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE RIGHTS, REMEDIES, OBLIGATIONS OR
ANY COVENANTS OF THE BORROWER OR ANY GUARANTOR CONTAINED IN ANY OF THE OTHER
LOAN DOCUMENTS, ALL OF WHICH ARE RATIFIED AND CONFIRMED IN ALL RESPECTS AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.


 

Section 5.                                          Representations and
Warranties.  Each of the Borrower and the Guarantors (each, a “Loan Party”)
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:

 

9

--------------------------------------------------------------------------------


 

(a)                                  Due Execution and Authorization; Legal,
Valid and Binding Obligation.  This Amendment has been duly executed and
delivered by such Loan Party.  The execution and delivery and performance by
such Loan Party of this Amendment is within such Person’s corporate powers and
has been duly authorized by all necessary action on its part.  This Amendment,
the Credit Agreement as amended hereby and all other Loan Documents to which
such Person is a party constitute the legal, valid and binding obligations of
such Person, enforceable against such Person in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(b)                                 No Legal Bar.  The execution and delivery by
such Loan Party of this Amendment and the performance by such Person of this
Amendment and the Credit Agreement as amended hereby, will not violate any
Requirement of Law or any Contractual Obligation of such Loan Party or any of
its Subsidiaries and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation, except to the extent such
violation or Lien could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Representations and Warranties in Loan
Documents.  All representations and warranties of each Loan Party set forth in
the Credit Agreement and in any other Loan Document are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

 

(d)                                 No Default.  No Default or Event of Default
has occurred and is continuing.

 

Section 6.                                          Ratification.  Except as
expressly amended or waived hereby, the Credit Agreement, the other Loan
Documents and all documents, instruments and agreements related thereto, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  The Credit Agreement, together with this Amendment, shall be read
and construed as a single agreement.  All references in the Loan Documents to
the Credit Agreement or any other Loan Document shall hereafter refer to the
Credit Agreement or any other Loan Document as amended hereby.

 

Section 7.                                          Counterparts; Integration;
Effectiveness.  This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier (or electronic mail (in PDF format)) shall be effective
as delivery of a manually executed counterpart of this Amendment.

 


SECTION 8.                                          MISCELLANEOUS.  THIS
AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR UNDERSTANDINGS OR AGREEMENTS
WHICH MAY HAVE EXISTED WITH RESPECT THERETO.  EXCEPT AS EXPRESSLY PROVIDED

 

10

--------------------------------------------------------------------------------


 


HEREIN, THIS AMENDMENT SHALL NOT, BY IMPLICATION OR OTHERWISE, LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF OR OTHERWISE AFFECT ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, NOR ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE OBLIGATIONS
OR COVENANTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, ALL OF WHICH ARE RATIFIED AND CONFIRMED IN ALL RESPECTS AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  TO THE EXTENT THERE IS ANY INCONSISTENCY
BETWEEN THE TERMS AND PROVISIONS OF ANY LOAN DOCUMENT AND THE TERMS AND
PROVISIONS OF THIS AMENDMENT, THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL
GOVERN.  THE HEADINGS USED IN THIS AMENDMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT IN ANY WAY BE DEEMED TO LIMIT, DEFINE OR DESCRIBE THE SCOPE
AND INTENT OF THIS AMENDMENT OR ANY PROVISION HEREOF.  THIS AMENDMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT, EACH OF THE
LENDERS AND EACH OF THE LOAN PARTIES, AND TO EACH OF THEIR RESPECTIVE SUCCESSORS
IN TITLE AND ASSIGNS.  THIS AMENDMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT IN A
MANNER PERMITTED BY SECTION 10.1 OF THE CREDIT AGREEMENT.  IN MAKING PROOF OF
THIS AMENDMENT, IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN
ONE SUCH COUNTERPART.


 


SECTION 9.                                          COSTS AND EXPENSES. 
PURSUANT TO SECTION 10.5 OF THE CREDIT AGREEMENT, ALL REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES INCURRED OR SUSTAINED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS AMENDMENT, INCLUDING ALL ATTORNEY COSTS OF THE
ADMINISTRATIVE AGENT IN PRODUCING, REPRODUCING AND NEGOTIATING THIS AMENDMENT,
WILL BE FOR THE ACCOUNT OF THE BORROWER WHETHER OR NOT THIS AMENDMENT IS
CONSUMMATED.


 


SECTION 10.                                   GOVERNING LAW.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE
EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY).

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

Borrower:

 

 

 

WHITE MOUNTAINS INSURANCE GROUP,

 

LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

a Lender, Issuing Lender and Swing Line Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as

 

a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as

 

a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ.

 

LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as

 

a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as

 

a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, as

 

a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND,

 

PLC, as a Lender

 

 

 

By: GREENWICH CAPITAL MARKETS,

 

INC., as agent for The Royal Bank of

 

Scotland plc

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST

 

COMPANY, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s execution thereof, (b) joins the
foregoing Amendment for the sole purpose of consenting to and being bound by the
provisions of Sections 5 and 6 thereof and (c) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents to which
any of them is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee the obligations of the Borrower under the Loan Documents.

 

 

LONE TREE INSURANCE GROUP LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LONE TREE HOLDINGS LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

(Commitment Schedule)

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

57,500,000.00

 

13.017575216

%

1000 W. Temple Street

 

 

 

 

 

Mail Code: CA9-705-07-05

 

 

 

 

 

Los Angeles, CA 90012-1514

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York Mellon

 

$

60,000,000.00

 

13.583556748

%

One Wall Street

 

 

 

 

 

New York, NY 10286

 

 

 

 

 

 

 

 

 

 

 

Bank of Tokyo — Mitsubishi UFJ. Ltd., NY Branch

 

$

50,000,000.00

 

11.319630623

%

1251 Avenue of the Americas

 

 

 

 

 

New York, NY 10020-1104

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank AG, New York Branch

 

$

50,000,000.00

 

11.319630623

%

60 Wall Street

 

 

 

 

 

New York, NY 10005

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000.00

 

11.319630623

%

270 Park Avenue

 

 

 

 

 

4th Floor

 

 

 

 

 

New York, NY 10017

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

$

35,000,000.00

 

7.923741436

%

452 Fifth Avenue

 

 

 

 

 

5th Floor

 

 

 

 

 

New York, NY 10018

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Scotland plc

 

$

35,000,000.00

 

7.923741436

%

101 Park Avenue

 

 

 

 

 

New York, NY 10178

 

 

 

 

 

 

 

 

 

 

 

Lehman Brothers Bank, FSB

 

$

24,210,526.31

 

5.481084300

%

745 7th Avenue

 

 

 

 

 

5th Floor

 

 

 

 

 

New York, NY 10019

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas

 

$

20,000,000.00

 

4.527852249

%

787 7th Avenue

 

 

 

 

 

New York, NY 10019

 

 

 

 

 

 

 

 

 

 

 

PNC Bank

 

$

20,000,000.00

 

4.527852249

%

249 Fifth Avenue

 

 

 

 

 

One PNC Plaza

 

 

 

 

 

Pittsburgh, PA 15222

 

 

 

 

 

 

 

 

 

 

 

State Street Bank and Trust Company

 

$

20,000,000.00

 

4.527852249

%

225 Franklin Street

 

 

 

 

 

Boston, MA 02110

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

20,000,000.00

 

4.527852249

%

90 South 7th Street

 

 

 

 

 

Minneapolis, MN 55401

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

441,710,526.31

 

100.000000000

%

 

--------------------------------------------------------------------------------